t c memo united_states tax_court xing f wang and kathleen p lee petitioners v commissioner of internal revenue respondent docket no filed date xing f wang and kathleen p lee pro sese mary p hamilton carlton w king and jeffrey r knight for respondent memorandum findings_of_fact and opinion nega judge in a notice_of_deficiency respondent determined deficiencies of dollar_figure and dollar_figure in petitioners’ federal_income_tax for and respectively respondent additionally determined that petitioners were liable for a dollar_figure sec_6662 a accuracy-related_penalty for after concessions the issues remaining for decision relating to the deficiency are whether petitioners may deduct or must amortize certain business_expenses beyond the deductions respondent allowed for and whether petitioners are liable for self-employment_tax on wages received from their sole_proprietorship in whether sec_48d requires petitioners to reduce by one-half their allowable business_expense deductions for and whether sec_48d subjects petitioners to a recapture_tax applicable for either their or tax_year whether petitioners may use a capital_loss_carryover for and and whether petitioners are liable for the sec_6662 and b accuracy-related_penalty for either their or tax_year 1all section references are to the internal_revenue_code code in effect for the taxable years at issue all rule references are to the tax_court rules_of_practice and procedure all monetary amounts are rounded to the nearest dollar 2respondent amended his answer to assert that petitioners are liable for an accuracy-related_penalty for the tax_year rather than as a result of petitioners’ taxable_year argument discussed infra iii d of this report findings_of_fact we incorporate the parties’ stipulation of facts and related exhibits by this reference at all times relevant petitioners resided on palm street worcester massachusetts palm st address petitioner xing f wang holds a ph d in applied mechanical and bioengineering dr wang’s career has led him to research positions at the beijing institute of technology china fukuoka university japan university of ruhr germany and the university of utah his principal research has focused on developing a multiparameter method of screening for atherosclerosis-related coronary artery disease or stroke in he received a patent for methodologies he innovated and developed in this field of research in recognition of his contributions to the cardiovascular sciences the american heart association named dr wang a fellow of the organization in dr wang registered the trade_name 3w consulting 3wc with the state of utah he operated 3wc as a sole_proprietorship conducting and furthering his research under its name he did not incorporate or organize 3wc by any other means nor did he file with the secretary a form_1128 application to adopt change or retain a tax_year dr wang served as the founder sole owner and head researcher of 3wc during and dr wang operated 3wc from offices at the palm st address in he assembled a research team to help with his work pincitewc among others his research team included petitioner kathleen p lee an engineer and their son a ph d candidate at harvard university in the patient protection and affordable_care_act aca pub_l_no 124_stat_119 became law aca sec a stat pincite added sec_48d to the code and included an incentive program for small businesses engaged in qualifying therapeutic discovery projects qtdp sec_48d invited eligible businesses to apply for benefits under the qtdp program these benefits were meant to partially subsidize an applicant’s qualified_investment_expenses the program subsidized only those qualified_investment_expenses incurred during the applicant’s tax years and qualifying participants could elect to receive benefits as tax_credits or as cash payments on date dr wang--using the 3wc name--applied to participate in the program dr wang filed a form_8942 application_for certification of qualified_investments eligible for credits and grants under the qualifying_therapeutic_discovery_project program seeking program benefits for his development of a multiparameter screening method and multicomponent drug for cardiovascular disease dr wang represented in his application that 3wc had incurred qualifying investment_expenses of dollar_figure in and he projected an additional dollar_figure of qualifying investment_expenses for dr wang requested a cash payment in lieu of tax_credits if his project qualified for participation in the qtdp program on date respondent accepted 3wc’s application and approved a grant of dollar_figure respondent notified dr wang of his application’s approval the amount of his program benefit and one of the program’s key requirements that program participants amend their tax returns reducing their claimed business_expense deductions reimbursed via the grant and report similarly when filing their tax returns additionally respondent’s notice warned petitioners that if the project ceases to be a qtdp or your expenditures are less than you originally reported on form_8942 recapture of some or all of the grant may be required the grant was distributed to petitioners in two portions respondent released dollar_figure to petitioners in date attributable to their qtdp expenses an additional dollar_figure was released to petitioners in date for their estimated expenses for the years at issue dr wang and ms lee jointly prepared and filed their own tax returns which included schedules c profit or loss from business sole_proprietorship for 3wc for both and petitioners reported that 3wc failed to generate gross_income while incurring business_expenses of dollar_figure and dollar_figure respectively of those expenses dollar_figure represented wages paid to petitioners petitioners reported their 3wc wages as income but did not report or pay self- employment_tax thereon petitioners did not file a form_941 employer’s quarterly federal tax_return under the 3wc name or under their names for any periods in the years at issue petitioners did not withhold federal_income_tax from any wages paid to members of the 3wc research team or their contractors on date respondent issued petitioners a notice_of_deficiency notice for tax years and in the notice respondent disallowed petitioners’ deductions for various schedule c expenses and a personal capital_loss_carryover and subjected certain income to self-employment_tax respondent 3the notice also contains correlative adjustments to petitioners’ making_work_pay_credit and self-employment_tax these are computational adjustments continued also reduced petitioners’ allowable schedule c deductions to comply with the statutory terms of the qtdp program additionally respondent determined petitioners were liable for the qtdp program recapture_tax of dollar_figure in and the sec_6662 and b substantial_understatement_of_income_tax_penalty for petitioners timely filed their petition seeking redetermination on date respondent filed a motion to amend his answer and on date we granted respondent’s motion respondent’s amended answer asserts as an alternative to his position in the notice that petitioners are liable for the qtdp program recapture_tax for the tax_year instead of and that if petitioners are liable for the qtdp program recapture_tax for the tax_year then the accuracy-related_penalty under sec_6662 based on a substantial_understatement should apply for instead of continued which will be resolved by the outcome of the issues to be decided and we do not separately address them these issues are to be resolved in the parties’ rule_155_computations consistent with the court’s opinion opinion i burden_of_proof generally the commissioner’s determinations are presumed correct and taxpayers bear the burden of proving otherwise rule a 290_us_111 deductions are a matter of legislative grace and taxpayers bear the burden of proving they are entitled to deductions claimed 292_us_435 taxpayers are required to maintain sufficient records to establish the amounts of their income and deductions sec_6001 116_tc_438 sec_1_6001-1 income_tax regs the failure to keep and present such records weighs heavily against the taxpayer rogers v commissioner tcmemo_2014_141 at in certain circumstances the burden_of_proof shifts to the commissioner if the taxpayer introduces credible_evidence with respect to a relevant factual issue sec_7491 because we decide the qtdp program recapture_tax issue on the preponderance_of_the_evidence the burden_of_proof is irrelevant see eg 138_tc_306 petitioners do not contend and the record does not establish that they are entitled to a shift in the burden of proof with regard to any of the other issues decided herein therefore the burden_of_proof remains petitioners’ ii schedule c and self-employment adjustments respondent disallowed deductions for dollar_figure and dollar_figure of home_office expenses for and respectively the dollar_figure purchase of a car for dollar_figure in other depreciation for and additionally determined that dollar_figure of wages paid to petitioners for through 3wc was income subject_to self-employment_tax a disallowed home_office expense deductions taxpayers are generally permitted to deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 403_us_345 116_tc_374 taxpayers may not however deduct personal living or family_expenses sec_262 sec_280a strictly limits a taxpayer’s deduction for business_expenses arising from the use of a home_office a taxpayer may deduct home_office expenses only when the taxpayer uses the home_office exclusively as his or her regular principal_place_of_business sec_280a taxpayers with qualifying home_office expenses may take a deduction only to the extent the taxpayer’s gross_income derived from use of the home_office exceeds that qualifying expense sec_280a tobin v commissioner tcmemo_1999_328 in other words a taxpayer may not claim a home_office expense deduction that would give rise to or increase a net_loss from the business to which the deduction relates see visin v commissioner tcmemo_2003_246 aff’d 122_fedappx_363 9th cir petitioners deducted office expenses of dollar_figure for and dollar_figure for respondent determined that petitioners operated 3wc from their residence at the palm st address accordingly respondent recharacterized dollar_figure and dollar_figure of petitioners’ office expenses as home_office expenses for and respectively because petitioners’ schedule c reported that 3wc generated no gross_income for or respondent disallowed the deductions for these home_office expenses petitioners argue that respondent erred in reclassifying and disallowing these amounts petitioners argue that they incurred these office expenses because they provided their research team with a necessary working space and study area by renting three rooms on the third floor at the palm st address petitioners allege 4in their petition petitioners admit that 3wc operated from the palm st address for tax years through these expenses were unrelated to their individual residence and should therefore be deductible petitioners however failed to present any credible_evidence documentary or otherwise to corroborate this claim they did not offer or produce a separate lease for this office and research space or testify with respect to this issue at trial petitioners failed to satisfy their burden the recharacterization of their office expenses as home_office expenses is sustained as a result petitioners’ home_office expense deductions for and are subject_to the sec_280a limitation petitioners reported on their schedules c that 3wc earned no gross_income for the years at issue accordingly petitioners may not deduct these home_office expenses for those years b car purchase expense sec_263 provides that no current deduction shall be allowed with respect to capital expenditures see 503_us_79 sec_1_263_a_-2 income_tax regs capital expenditures are those that create or improve a separate and distinct asset produce a significant future benefit or are incurred in connection with the acquisition of a capital_asset lychuk v commissioner t c pincite capital expenditures unlike ordinary and necessary business_expenses must be recovered over time sec_167 an automobile is a distinct capital_asset and generally its purchase_price may not be deducted but rather must be amortized over the useful_life of the vehicle sec_1_263_a_-2 income_tax regs on their tax_return petitioners claimed a dollar_figure business_expense deduction for supplies respondent determined that dollar_figure of this expense represented the purchase of a new car and disallowed any deduction for this amount petitioners contest this adjustment arguing they should be permitted to deduct the car purchase_price as a qualified_investment expense under sec_48d under sec_263 we hold petitioners were not permitted to deduct the car expense for the cost_basis of the vehicle must be apportioned over the vehicle’s useful_life 5petitioners’ worksheet form_4562 depreciation and amortization did not indicate an election to expense the vehicle under sec_179 see sec_1_179-5 income_tax regs had petitioners made this election however they would still be unable to deduct the vehicle cost a sec_3wc generated no gross_income for tax_year see sec_179 6the notice_of_deficiency also disallowed petitioners’ attempt to deduct depreciation on this vehicle for failure to establish their basis however the notice_of_deficiency did not dispute petitioners’ claim that the vehicle was used for business purposes and respondent did not attempt to litigate such an issue the record before us establishes petitioners have a dollar_figure cost_basis in the vehicle accordingly a depreciation deduction for the vehicle is allowed for along with any applicable bonus_depreciation c schedule c depreciation deduction sec_1 patent depreciation petitioners attempted to amortize--depreciate--unidentified patents placed into service in date respondent disallowed this deduction because petitioners could not establish the tax bases in the patents taxpayers may be entitled to recover their tax bases in patents through deductions for amortization or depreciation sec_1_167_a_-3 income_tax regs basis is the capital cost a taxpayer incurs when buying or creating a piece of property see sec_1011 and sec_1012 when the commissioner determines that a taxpayer has failed to establish the cost of depreciable_property the taxpayer bears the burden of establishing the tax basis in order to depreciate the property see 105_tc_324 90_tc_116 the tax basis often reflects the costs paid to purchase property but for self-created patents tax basis consists of those costs properly capitalized by the taxpayer during the patent’s development see sec_167 sec_1011 sec_1012 sec_1_263_a_-4 d income_tax regs self-created patents however often have minimal tax bases as sec_174 permits taxpayers to immediately deduct their annual research_and_development expenses rather than capitalize those costs into the patent’s tax basis see sec_263 sec_263a sec_174 sec_1_174-2 income_tax regs at trial petitioners argued for basis amounts reflecting their patents’ potential fair market values in support of this proposition petitioners entered into evidence an unexecuted agreement which recites that dr wang grants an exclusive license for_the_use_of one of his patents to a third party even if this agreement represents an accurate appraisal of this individual patent’s fair_market_value it is not helpful for purposes of establishing petitioners’ tax basis the record is devoid of any reliable probative evidence documenting petitioners’ bases in these patents petitioners failed to introduce any documents or an accounting of any expenses paid and properly capitalized during the development of or in purchasing these patents petitioners offered only the proposed license agreement and a misunderstanding of law therefore petitioners may not depreciate--amortize--the patents at issue depreciation of computer a deduction is allowed for depreciation of property used in a trade_or_business or held_for_the_production_of_income sec_167 the purpose of the deduction for depreciation is to allow the taxpayer to recover over the useful_life of the property its cost or other basis unites states v ludey 274_us_295 the taxpayer bears the burden of establishing the cost or other basis of depreciable_property cluck v commissioner t c pincite petitioners claimed a computer depreciation expense deduction of dollar_figure for respondent disallowed the deduction because petitioners failed to establish their basis in the computer in their petition petitioners alleged this disallowance was in error claiming a dollar_figure basis in the computer at trial petitioners failed to offer any evidence on this issue and thus fell short of carrying their burden to establish their cost_basis in the computer accordingly petitioners’ depreciation deduction is disallowed see alami v commissioner tcmemo_2009_42 d self-employment taxes sec_1401 imposes a tax on the self-employment_income of every individual self-employment_income is defined as the net earnings--gross income less allowable deductions--from self-employment or carrying_on_a_trade_or_business as an individual as a sole_proprietor sec_1402 79_tc_985 in petitioners drew checks from 3wc totaling dollar_figure accordingly 3wc issued petitioners and respondent the appropriate information returns reporting these payments as other income petitioners reported these payments as income on their return petitioners however did not report or pay any self-employment_tax on this income respondent determined that these payments were subject_to self- employment_tax petitioners allege this determination was in error petitioners argue the qtdp grant was not taxable for federal_income_tax purposes petitioners’ argument appears to rely on a misreading of sec_48d which excludes from the income of qtdp participants the amount of the grant distributed through the program while petitioners’ qtdp grant is excluded from their taxable_income this exclusion does not extend to payments to creditors contractors or any other individual or entity 3wc paid with funds from the qtdp grant the record shows that petitioners worked for 3wc--in various capacities--to collectively advance dr wang’s research in return 3wc compensated petitioners for their time and efforts on this record we find that dr wang and ms lee were engaged in the 7respondent entered into the record form_2866 certified transcripts indicating 3wc dr wang did not file form sec_941 employer’s quarterly federal tax_return for the years at issue respondent also entered into the record copies of forms 1099-misc miscellaneous income issued to all payees of 3wc for other income or royalties on the basis of the record it is clear that petitioners 3wc treated all members of its research team as independent contractors respondent has not contested this characterization and we find no occasion to do so here trade_or_business of medical_research as a sole_proprietor and an independent_contractor respectively petitioners did not raise the issue of self-employment_tax at trial nor did they present evidence to rebut respondent’s determination petitioners cite no legal authority supporting their argument petitioners did not advance any other argument with respect to any possible noncompensatory character of these payments the statutory sections governing the qtdp program lack any provision granting such an exemption or suggesting the validity of petitioners’ position petitioners’ contention is without merit and respondent’s determination is sustained iii qtdp reduction and recapture a statutory background aca sec a established a program providing subsidies to small businesses engaged in qtdps the aca added sec_48d to the code id sec_48d provided taxpayers engaged in qtdps with an opportunity to seek reimbursement for their projects’ qualified_investment expenditures sec_48d sec_48d defined qualified_investment_expenses broadly as any 8petitioners’ son advanced an identical argument before this court which was summarily rejected in wang v commissioner t c summary opinion expenses necessary for and directly related to the conduct of the qtdp sec_48d however the statute explicitly disqualified certain expenses notably money paid to ceos or to individuals acting in such a capacity sec_48d the program was administered jointly by the department of the treasury treasury and the department of health and human services dhhs sec_48d when dhhs determined an applicant was qualified treasury would deliver to the qualified_taxpayer the amounts approved as reimbursement for the project’s qualified_investment_expenses this reimbursement generally came in the form of nonrefundable tax_credits however as an alternative to the nonrefundable tax_credits aca sec e also authorized treasury to distribute cash--nominally a grant --to qualifying taxpayers electing to receive such see also sec_48d whether the qualifying taxpayer opted for tax_credits or a cash grant the amount awarded was capped at half of the taxpayer’s qualified_investment_expenses sec_48d aca sec e stat pincite the program benefits related only to expenditures made during the applicant’s and tax years sec_48d aca sec e stat pincite the program prohibited participating taxpayers from deducting otherwise allowable qualified_investment_expenses to the extent those expenses were reimbursed through the program sec_48d sec_280c i g taxpayers receiving awards of cash or tax_credits were required to file their current and amend their past tax returns accordingly see notice_2010_45 secs 2010_23_irb_734 applicants for program benefits were required to state their actual qualified_investment expenditures_for and provide projections of qualified_investment spending for program participants were required to certify the accuracy of their expenses and projections by signing their application under penalty of perjury these actual and anticipated expenditures informed the scope of the program benefits awarded to qualifying applicants when program participants failed to spend accordingly or misrepresented the amount or nature of their qualified expenses the program’s terms authorized the commissioner to recapture amounts unspent or not meeting the limited scope of qualified see aca sec e stat pincite in administering the program the commissioner issued notice_2010_45 2010_23_irb_734 to inform interested taxpayers of the procedures governing application_for and receipt of qtdp benefits b deduction reduction avoiding double benefit respondent determined that petitioners failed to amend their return and reduce their schedule c expenses as required by sec_48d respondent also determined that they failed to reduce otherwise allowable schedule c expenses on their return accordingly respondent reduced by half each line item of petitioners’ and schedule c expenses petitioners allege that respondent erred in reducing their schedule c expenses we disagree the award letter that petitioners received explicitly advised them of their statutory obligations it directed them to reduce the expenses reported on their tax_return by the amount awarded it directed them to similarly file an amended_return for petitioners neglected to discharge this duty petitioners’ and allowable schedule c expenses otherwise reimbursed by the qtdp grant must be reduced by half see odujinrin v commissioner tcmemo_2014_213 at 9for this resulted in a reduction by half of petitioners’ permitted schedule c deductions for taxes and licenses dollar_figure supplies dollar_figure repairs and maintenance dollar_figure office expense dollar_figure car and truck expense dollar_figure and other expenses dollar_figure for taxes and licenses dollar_figure supplies dollar_figure repairs and maintenance dollar_figure office expense dollar_figure car and truck expense dollar_figure other expenses dollar_figure and wages dollar_figure c recapture of unused or unqualified amounts the qtdp program’s terms require the commissioner to recapture from taxpayers excess program benefits sec_48d aca sec e specifically when the taxpayer elects to receive a cash distribution--the nominal grant--the aca directs the commissioner to recapture in a manner similar to the established business investment_credit recapture regime of sec_50 aca sec e a b ii sec_50 subjects taxpayers to an increase in tax_liability representing the recapture of previously granted investment tax_credits sec_50 the recapture_tax is imposed when a taxpayer is found to be ineligible for the tax_credit sec_50 and when a qtdp program participant receives a cash grant in excess of actual qualified expenses the excess is treated as a disqualified expenditure giving rise to recapture_tax aca sec e b i as applicable here the aca modifies the sec_50 rules and directs the commissioner to recapture an excess grant as though the excess_amount ceased to be a qualified_investment expense immediately after such a grant was made aca sec e b i the recapture_tax is effected by an increase to the qtdp participant’s tax in an amount sufficient to fully recover the excess award in the year the grant was made id see silver med inc v commissioner t c __ __ slip op pincite date grant is made in year funds are disbursed on date treasury published notice_2010_45 supra informing qtdp participants of the application of sec_50 recapture rules notice_2010_45 sec_2 the award letter sent to participants explicitly informs them that if your expenditures are less than you originally reported on form_8942 recapture of some or all of the grant may be required the letter directs participants to report any applicable recapture using form_4255 recapture of investment_credit the cash dispersals under the qtdp program are not grants in the general academic sense the qtdp program was a tax_expenditure program operating like a refundable business_tax_credit recipients of qtdp program benefits were required to spend in accord with the representations they made to the government in their application_for benefits if the taxpayer failed to spend that amount on qualified_investments the government reserved the right to recoup the excess_benefits it had erroneously granted in their qtdp application petitioners reported that 3wc had incurred or would incur a total dollar_figure of qualified_investment_expenses as a result of these representations petitioners were approved for qtdp program benefits of dollar_figure this amount represented half of their and a portion of their projected qualified_investment_expenses petitioners did not report any recapture_tax liability although respondent determined in the notice that petitioners were liable for a qtdp recapture_tax for respondent now contends that petitioners are liable for the recapture_tax for the taxable_year as a result of our holding in silver med inc v commissioner t c at __ slip op pincite where we held that a taxpayer was liable for the recapture_tax in the taxable_year the grant funds were disbursed petitioners received the grant funds in and therefore if petitioners are liable for the recapture_tax they are liable for the tax yeardollar_figure respondent accepted as petitioners’ qualified_investment expenditures the allowable business_expense deductions they claimed on their tax returns for the years at issue with the exception of a payment to dr wangdollar_figure these deductions 10respondent amended his answer to assert that petitioners are liable for the recapture_tax for the tax_year instead of because of petitioners’ taxable_year argument discussed infra we find that petitioners are liable for the recapture_tax in as a result of our holding in silver med inc v commissioner t c __ __ slip op pincite date and not because of petitioners’ argument the notice_of_deficiency includes both the and tax years and therefore under sec_6214 we have jurisdiction to redetermine the correct amount of the deficiency for the years at issue 11respondent determined that a dollar_figure payment from 3wc to dr wang continued however accounted for only dollar_figure of qualified_investment expenditures as the program sought to reimburse participants for only half of their qualified_investment expenditures this meant petitioners were eligible for a qtdp award of only dollar_figure because petitioners received a qtdp award of dollar_figure we hold that petitioners are liable for a dollar_figure recapture_tax for their tax_year the excess of their award amount over the amount for which they actually qualified petitioners’ only argument contrary to our holding is with respect to their understanding of their applicable_taxable_year which we address below d petitioners’ taxable_year argument petitioners allege 3wc’s tax_year began on date it sec_2010 tax_year on december dollar_figure petitioners allege 3wc used a fiscal_year continued made in did not constitute a qualified_investment expense sec_48d incorporating by reference sec_162 specifically excludes from the definition of qualified_investment any remuneration paid to chief executives or any person acting in such a capacity petitioners contested this determination only at trial while we have no doubt dr wang was intimately involved in the conduct of research the facts also indicate dr wang acted in the capacity of and presented himself as the president of 3wc we find dr wang--- operating 3wc as an extension of himself--served as the chief and only executive of 3wc respondent’s determination to disallow the dollar_figure as a qtdp qualified_investment expenditure is correct 12petitioners’ alleged taxable_year does not correspond with the information they reported on form_8942 on that form petitioners represented that the continued requiring an alternative evaluation of their qualified_investment_expenses this argument underpins nearly their entire petition petitioners failed to provide any supporting legal authority or precedent for this argument regardless we respond to it briefly petitioners’ alleged taxable_year does not comport with the law governing taxable years for sole proprietorships the income and deductions of a sole_proprietorship are reported on the return of the individual taxpayer for this reason a sole_proprietorship uses the same tax_year as its individual taxpayer-owner see 258_f2d_553 5th cir a sole_proprietorship adopts the taxable_year of its owner revrul_57_389 1957_2_cb_298 generally natural persons must use the calendar_year as their taxable_year unless they meet certain criteria see sec_441 taxpayers meeting those requirements may change their taxable_year only with the approval and permission of the secretary sec_1_442-1 income_tax regs see also sec_446 methods of tax_accounting must consistently and clearly reflect income theriot v continued and tax years for 3wc ended date and respectively this would suggest petitioners’ tax years for the years at issue began on date and respectively commissioner 15_tc_912 taxpayers must seek permission to change their taxable_year qualifying taxpayers may request permission to make this change by filing form_1128 application to adopt change or retain a tax_year petitioners did not incorporate 3wc nor organize it in any other manner 3wc was merely a trade_name for dr wang’s research petitioners ran 3wc as a sole_proprietorship and filed tax returns accordingly petitioners did not present any evidence that they individually or as agents of 3wc sought respondent’s permission to adopt any particular fiscal_year petitioners did not present any evidence they were eligible for exclusion from the calendar_year default rule we do not doubt petitioners’ intention to conduct 3wc’s business on some form of fiscal_year however sole proprietors and individuals do not adopt a taxable_year merely by conducting business in such a manner or by filing returns supposedly indicative of something other than a calendar_year if a sole_proprietor desires to use a taxable_year different from the calendar_year he or she must file form_1128 and abide by the regulations sec_1_422-1 income_tax regs accordingly we conclude that petitioners’ argument with respect to their taxable_year and their associated allegations of error with respect to respondent’s determinations are irrelevant and without merit iv capital_gains issues sec_1211 provides that noncorporate taxpayers may deduct capital losses to the extent of capital_gains plus dollar_figure when capital losses exceed capital_gains by more than dollar_figure the excess may be carried forward to later taxable years sec_1212 if a capital_loss is to be carried forward from one year to another the taxpayer must keep records substantiating that the taxpayer incurred a loss that the taxpayer is entitled to deduct the loss the character of the loss and the amounts of any capital_gain offset during any subsequent years sec_1_6001-1 income_tax regs see widemon v commissioner tcmemo_2004_162 tax ct memo lexi sec_168 at meissner v commissioner tcmemo_1995_191 tax ct memo lexi sec_192 at aazami v commissioner tcmemo_1993_436 tax ct memo lexi sec_447 at respondent determined petitioners failed to report short-term_capital_gain income of dollar_figure for tax_year petitioners concede they did not report their short-term_capital_gain income for additionally for both years at issue respondent disallowed petitioners’ use of a carried-over capital_loss to offset their ordinary_income petitioners allege however that respondent erred by disallowing their dollar_figure long-term_capital_loss carryover deduction in an attempt to substantiate their position petitioners entered into evidence a schedule d capital_gains_and_losses attached to a pair of brokerage statements all for tax_year petitioners contend that these documents substantiate their capital_loss_carryover deduction the schedule d and attachments purport to show that petitioners incurred a short-term_capital_loss of dollar_figure during they additionally purport to show that petitioners carried forward an earlier dollar_figure short-term_capital_loss these documents by themselves are inadequate to establish petitioners’ claim to a long-term_capital_loss carryover deductiondollar_figure these documents fail to explain the origin or circumstances of the previously existing dollar_figure short-term_capital_loss carryover as applied on their year schedule ddollar_figure these documents do not indicate whether there were other gains or losses during the intervening yearsdollar_figure additionally the documents fail to explain how these carryforward losses changed character--short-term to long-term--in the intervening 13the amounts on the schedule d and its attachments fail to correspond with each other raising questions of reliability 14an entry on a tax_return does not establish the existence of a loss 7_tc_245 aff’d 175_f2d_500 2d cir 15we note that petitioners’ capital_loss_carryover increased by approximately dollar_figure between the purported tax_year schedule d and their tax_return years petitioners did not testify regarding or explain the origins of these losses petitioners did not offer any further records or documentation accounting for their capital_gains or losses in the years between the original carryover loss and its asserted application petitioners failed to substantiate their claimed dollar_figure long-term_capital_loss carryover deduction therefore we sustain respondent’s determination v sec_6662 accuracy-related_penalty sec_6662 and b and imposes a accuracy-related_penalty on any portion of an underpayment of federal_income_tax attributable to a taxpayer’s negligence disregard of rules or regulations or substantial_understatement_of_income_tax under sec_7491 the commissioner bears the burden of production with regard to the liability of individuals for penalties and must present sufficient evidence indicating that it is appropriate to impose such penalties higbee v commissioner t c pincite respondent initially determined that petitioners are liable for the penalty under sec_6662 and b because they substantially understated their income_tax for the tax_year as a result of failing to report their liability for a qtdp recapture_amount as a result of our holding that petitioners are liable for the qtdp recapture_tax for however we now consider whether petitioners are liable for the penalty for their tax_year rather than a substantial_understatement is an understatement exceeding the greater of of the tax required to be shown on the return or dollar_figure sec_6662 in the light of our holdings above a determination of the exact amount of petitioners’ understatement requires rule_155_computations which we order below to the extent the computations establish that petitioners substantially understated their income_tax for respondent satisfies his burden of production see sec_7491 prince v commissioner tcmemo_2003_247 when the commissioner meets his burden of production the taxpayer bears the burden of proving by persuasive evidence that the penalty is inappropriate--for example by showing that he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis by taking account of all pertinent facts and circumstances see sec_1_6664-4 income_tax regs generally the most important factor is the extent of the taxpayer’s effort to assess the proper tax_liability id petitioners offered no persuasive argument or evidence to show that there was reasonable_cause for the disallowed deductions or their failure to recapture or amend and file in accordance with the terms of the qtdp program they voluntarily joined petitioners’ challenge to the determined penalty seems to hinge entirely on their belief that 3wc operated on a noncalendar taxable_year immunizing them from respondent’s determinations when cross-examined at trial dr wang argued that petitioners had hired a return preparer in determining their tax_liabilities for the years at issue dr wang did not name and did not call as a witness this return preparer we do not find dr wang’s testimony credible with respect to this matter this testimony does not establish a defense of reliance on professional advice and is contradicted by the multiple documents in the record indicating petitioners prepared all their own materials filed with the irs petitioners failed to satisfy their burden of establishing reasonable_cause for any portion of their underpayment for the tax_year we hold petitioners are liable for the sec_6662 penalty insofar as the rule_155_computations show a substantial_understatement_of_income_tax for the tax_year in reaching our holding we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered under rule
